Citation Nr: 1742561	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  07-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher evaluation for diabetes mellitus, type II, with bilateral upper and lower extremity peripheral neuropathy, hypertension with heart involvement, and renal insufficiency, rated 60 percent disabling for the period from October 14, 2004 to September 12, 2008.  

2.  Entitlement to a higher evaluation for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from September 12, 2008 through July 5, 2016.  

3.  Entitlement to a higher evaluation for diabetes mellitus with erectile dysfunction, rated as 40 percent disabling from July 6, 2016.  

4.  Entitlement to a higher evaluation for right lower extremity peripheral neuropathy, rated as 20 percent disabling from September 12, 2008.  

5.  Entitlement to a higher evaluation for left lower extremity peripheral neuropathy, rated as 20 percent disabling from September 12, 2008.  

6.  Entitlement to a higher evaluation for right upper extremity peripheral neuropathy, rated as 10 percent disabling from September 12, 2008 through July 5, 2016.

7.  Entitlement to a higher evaluation for right upper extremity peripheral neuropathy, rated as 30 percent disabling from July 6, 2016.

8.  Entitlement to a higher evaluation for left upper extremity peripheral neuropathy, rated as 10 percent disabling from September 12, 2008 through July 5, 2016. 

9.  Entitlement to a higher evaluation for left upper extremity peripheral neuropathy, rated as 20 percent disabling from July 6, 2016. 

10.  Entitlement to a higher evaluation for hypertensive cardiovascular disease with nephropathy, rated as 60 percent disabling prior to June 10, 2013.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

The Veteran requested a Board hearing but withdrew his hearing request in March 2015.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  During the period of October 14, 2004 to September 12, 2008, the Veteran's diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, with hypertension with heart involvement, and renal insufficiency, required treatment which included insulin, restricted diet and activities, with hypoglycemic reactions requiring one to two hospitalizations per month.  

2.  Between September 12, 2008 and July 5, 2016, the Veteran's diabetic symptoms required insulin and a restricted diet, with no restrictions on activities.  

3.  Since July 6, 2016, the Veteran has not been hospitalized for ketoacidosis or hypoglycemic reactions, but has required more than 1 insulin injection per day, and has required regulation of his diet and activities on account of his diabetes mellitus.  

4.  From September 12, 2008, the Veteran's left and right lower extremities diabetic peripheral neuropathy have caused moderate incomplete paralysis with symptoms of constant pain and numbness.  

5.  Between the period of September 12, 2008 and July 5, 2016, the Veteran's right upper extremity diabetic peripheral neuropathy is manifested by no more than mild incomplete paralysis with symptoms of numbness and tingling.  

6.  Between the period of September 12, 2008 and July 5, 2016, the Veteran's left upper extremity diabetic peripheral neuropathy is manifested by no more than mild incomplete paralysis with symptoms of numbness and tingling.  

7.  Since July 2016, the Veteran's right upper extremity diabetic peripheral neuropathy has been shown to cause moderate incomplete paralysis with symptoms of decreased griping, grasping, and loss of sensation.  

8.  Since July 2016, the Veteran's left upper extremity diabetic peripheral neuropathy has been shown to cause moderate incomplete paralysis with symptoms of decreased griping, grasping, and loss of sensation.  

9.  Prior to June 10, 2013, the Veteran's hypertensive cardiovascular disease showed a workload between 5 to 7 METs level, with nephropathy with hypertension with systolic pressure of at least 160 mm.  


CONCLUSIONS OF LAW

1.  A rating in excess of 60 percent for diabetes mellitus is not warranted for the period prior to September 12, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913, 7101, 7541, 8521 (2016).

2.  A rating in excess of 20 percent for diabetes mellitus is not warranted for the period between September 12, 2008 and July 5, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913, 7522 (2016).

3.  A rating in excess of 40 percent for diabetes mellitus is not warranted from July 6, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913, 7522 (2016).

4.  From September 12, 2008, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

5.  From September 12, 2008, the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

6.  Between the period of September 12, 2008 and July 5, 2016, the criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8516 (2016).

7.  Between the period of September 12, 2008 and July 5, 2016 the criteria for a rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8516 (2016).

8.  The criteria for a rating in excess of 30 percent for diabetic peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8516 (2016).

9.  The criteria for a rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8516 (2016).

10.  Prior to June 10, 2013, the criteria for a rating in excess of 60 percent for the Veteran's hypertensive cardiovascular disease with nephropathy with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.115, Diagnostic Code 7007, 7541, 7101.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veteran is challenging the evaluations assigned in connection with the grant of service connection for diabetes mellitus and its complications including neuropathy of the upper and lower extremities, hypertensive cardiovascular disease, and renal insufficiency.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).   Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records.  In September 2016, the Board remanded the matter for RO to obtain and consider additional medical evidence prior to readjudication.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  The Veteran was afforded numerous VA examinations during the course of his appeal.  Finally, the Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran is currently service connected for diabetes mellitus and a number of related disabilities.  In October 2004, the Veteran filed a claim seeking a rating in excess of 20 percent for his service connected diabetes mellitus.  Since that time, the Veteran's rating for diabetes mellitus has been expanded to include separate ratings for peripheral neuropathy of all four extremities and to include hypertensive cardiovascular disease that was eventually rated as end stage renal disease in June 2013 and assigned a total rating.  The separate related disabilities have also increased in severity over the course of the appeal and each has been assigned a staged rating.

During the course of his appeal, the Veteran's diabetes mellitus was rated at 60 percent from October 14, 2004 until September 12, 2008, at 20 percent from September 12, 2008 until July 6, 2016, and then at 40 percent from July 6, 2016 to the present.

In April 2009, the RO granted service connection for hypertensive cardiovascular disease, with a 30 percent rating, a 30 percent rating for diabetic nephropathy, increased the peripheral neuropathy ratings for each lower extremity from 10 to 20 percent, and continued 10 percent ratings for peripheral neuropathy of both upper extremities.  The increased ratings were made effective September 21, 2008.

In September 2009, the RO indicated that CUE had been made in assigning separate 30 percent ratings, and assigned a single 60 percent rating for cardiovascular disease and nephropathy.

In September 2014, the RO assigned a 100 percent rating for End Stage Renal Disease, effective June 10, 2013, to replace the rating for cardiovascular disease and nephropathy.  The effective date was based on the day regular dialysis began.

In April 2017, the RO increased the diabetes mellitus rating from 20 to 40 percent, increased rating the rating for peripheral neuropathy of the right upper extremity to 30 percent and the rating for peripheral neuropathy of the left upper extremity to 20 percent.  All the ratings were made effective July 6, 2016, the date of a VA examination showing worsening.

a.  Higher Evaluation for Diabetes Mellitus with Bilateral Upper and Lower Extremity Peripheral Neuropathy, Hypertension, and Renal Insufficiency from October 14, 2004 to September 12, 2008

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by a restricted diet only.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  
The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

The rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth. Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.

During the course of his appeal, the Veteran's diabetes mellitus was rated at 60 percent from October 14, 2004 until September 12, 2008, at 20 percent from September 12, 2008 until July 6, 2016, and then at 40 percent from July 6, 2016 to the present.

The Board will turn first to a rating in excess of 60 percent prior to September 12, 2008.  As noted, to obtain a rating in excess of 60 percent for diabetes mellitus, VA regulations dictate that the treatment of diabetes mellitus must require more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated

In his private treatment record dated August 2004, his physician commented that the Veteran sugar intake has been well-controlled but recommended that the Veteran's insulin dosage of 25 to 35 units be decreased.  In August 2004, the Veteran suffered a seizure associated with an episode of hypoglycemia.  His CT scan did not show any evidence of bleeding and his EEG results were normal.  As a result, his physician decreased his insulin dosage.  

By October 2004, the Veteran's diabetic condition did not improve.  He was informed of the consequences and risks of complications that may result from poor diabetes control.  Those complications include heart attack, stroke, kidney failure, dialysis, amputation, and blindness.  Later in December 2004, the Veteran's follow up treatment visits revealed a lack of hypoglycemic episodes.  He was encouraged to continue his diet and exercise.  

In February 2005, the Veteran was afforded a VA examination (QTC) to evaluate his diabetes and its complications.  The examiner noted that the Veteran was hospitalized twice for high blood sugar (but the most recent visit had occurred in July 2003, more than a year prior to the claim for an increase) and once in August 2004 for a seizure.  The Veteran estimated that he visited his physician approximately six times per year to address his diabetes.  According to the VA examiner's evaluation, the Veteran diabetes had caused progressive weight loss, and progressive loss of strength in the arms and legs.  As a result, the Veteran experienced tingling sensation and numbness of the legs, fingers, and feet.  

Additional treatment records have been reviewed prior to 2008.  However, there is no suggestion at any time that the Veteran's diabetes mellitus caused episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  As such, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 7913.  

As directed by the VA regulations, the Board must consider whether the Veteran experienced any separately compensable complications from his diabetes.  As will be discussed prior to September 12, 2008, the Veteran's diabetic complications did not manifest to a compensable degree.  

Under Diagnostic Code 7101, a 10 percent compensable rating is assigned for hypertension if the diastolic pressure is predominantly 100mm or more, systolic pressure is predominantly 160mm or more, or for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  38 C.F.R. § 4.104.  

Having reviewed more than a thousand pages of medical records, it is clear that a compensable rating has not been warranted for the Veteran's hypertension.  While the Veteran is currently on medication, the evidence of record does not show a history of diastolic pressure that is predominantly 100mm .  The Board has not in fact found any diastolic pressure readings that exceed 100 during the course of the appeal, and to the extent there is a reading over 100 that was missed, the fact remains that dozens of readings were below 160 systolic and 100 diastolic. Thus, a separate compensable rating is not warranted. 

Prior to September 2008, the Veteran's peripheral neuropathy was considered to be part of his 60 percent diabetic rating.  Having reviewed the record, the Board did not find evidence of neurologic paralysis prior to September 2008.  To be granted a compensable rating under Diagnostic Code 8515, the Veteran must have incomplete paralysis to at least at a mild level of severity.  His treatment records during this period suggested only tingling, some loss of sensation and coldness.  There has been no indication of any type of paralysis.  In fact, the February 2005 VA examiner reported that the Veteran possessed normal range of motion in his upper and lower extremities. 

Finally, renal insufficiency has been rated under the provisions of Diagnostic Code 7541.  38 C.F.R. § 4.115 (b).  Diagnostic Code 7541 pertains to renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic processes.  Under that diagnostic code, the disability is rated as renal dysfunction.  38 C.F.R. § 4.115 (b).  Here, a 30 percent compensable rating is granted if there is showing of constant presence of albumin or the recurrence of albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least at a compensable rating of 10 percent (which he does not have).  During his February 2005 examination, the examiner reported that his kidneys were abnormal, but only to the degree that he had experienced kidney cancer, that the ultrasound showed echoic right renal pelvis, and that he suffered from frequent urination.  There was no indication of constant presence of albumin or recurrence of albumin with hyaline and granular casts.  Because the evidence does not support symptoms associated with a 30 percent disability rating under Diagnostic Code 7541, a compensable rating is not warranted for renal insufficiency.  

For the reasons stated above, a disability rating in excess of 60 percent is not warranted for diabetes mellitus with complications.

b.  Diabetes Mellitus with Erectile Dysfunction between September 12, 2008 to July 5, 2016

In September 2008, the Veteran reported that his right kidney had been removed in January 2008.  Surgical records show a renal mass had been found.

In February 2009, the Veteran underwent a VA examination at which he reported a history of diabetic ketoacidosis.  The Veteran indicated that he had required hospitalization approximately once per year.  He described tingling and numbness in his hands and feet.  He denied any progressive weight loss or progressive loss of strength.  He reported experiencing urinary incontinence with a pad needed approximately 2 times per day, but he did not require the usage of an appliance.  He denied experiencing any fecal leakage.  The Veteran treated his diabetes with insulin (Novolog administered 3 times per day and Lantus administered 2 times per day).  He stated that his diabetes did not affect his eyes, skin, or cause cardiac symptoms.  He has a history of hypertension for 8 year(s) and he is on the medication Cozaar, nifedipine and metoprolol.  He denied any leg pain after walking distances. There is no calf pain at rest and he does not feel persistent coldness of the extremities.  He describes no effect on the kidneys.  He had a right nephrectomy in January 2008 for renal carcinoma.  The claimant reports that he does not experience any functional impairment from this condition.  He states he is impotent and it began 5 years ago. He states he can't achieve and maintain an erection.  Treatment for his impotence has included: oral medication with some success.  Neurologic testing of the upper extremities showed motor function within normal limits.  Sensory functioning was abnormal with findings of decreased sensation in the hands by 50 percent.  The upper extremities had reflexes with a biceps jerk of 2+ and a triceps jerk of 1+.  Neurologic testing of the lower extremities showed motor function within normal limits.  Sensory functioning was abnormal with findings of decreased sensation in the feet by 70 percent.  The lower extremities had reflexes with a knee jerk of 1+ and an ankle jerk that was absent.  However, peripheral nerve involvement was not evident during the examination.  The examiner diagnosed peripheral neuropathy of the four extremities with numbness and decreased sensation in each extremity.  It was noted that the Veteran did have renal insufficiency with elevated serum creatinine.  The examiner diagnosed diabetic nephropathy.  The examiner stated that the Veteran's diabetes mellitus did not cause any restriction of activities, and found that the effect of the condition on the Veteran's daily activity was mild.  

An August 2009 private treatment record reported that the Veteran was recommended to lose weight and track his caloric intake.  His glycohemoglobin was last reported at 7.2 percent, but he had not experienced any major hypoglycemic episodes.  By February 2010, the Veteran's condition had not improved.  His blood pressure was elevated, with some minor hypoglycemia that did not require hospitalization.  Later in July 2010, the Veteran reported an episode of grand mal seizure.  His physician opined that it was possibly related to hypoglycemia but no significant hypoglycemia was documented.  

In September 2009, the Veteran's doctor at Kaiser wrote that the Veteran was on insulin multiple times per day.

In January 2011, the Veteran was afforded a VA examination.  There, the VA examiner reported that there were no episodes of hypoglycemia or ketoadicosis reaction.  He also noted that the Veteran was required to follow a restricted diet but no restrictions were imposed on his ability to perform strenuous activities.  The VA examiner noted that while the Veteran suffered from erectile dysfunction, the most likely etiology of this condition was his prostate surgery in 2005.   

From September 2010 to May 2011, the Veteran's private physician reported that the Veteran was able to avoid significant hypoglycemia.  While the Veteran continued to have a problem with hypoglycemic unawareness, he was able to control his diabetes with medication and exercise.  His condition appeared stable until 2013 when his kidney condition deteriorated to end stage renal disease.  

In May 2014, the Veteran's blood sugar was reportedly higher than normal.  His physician noted that the Veteran's diet has not been well controlled and suggested that his food portions be decreased by 30 percent.  The physician also suggested increasing his insulin dosage.  

In September 2014, the Veteran was afforded a VA examination to assess the progression of his diabetes.  There, the examiner noted that the Veteran required more than 1 insulin injection per day, but found that the Veteran did not require any regulation of activities as part of his medical management of diabetes mellitus.  Over the previous 12 months, the Veteran had not experienced any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization.  He visited his diabetic care provider for ketoacidosis or hypoglycemic episodes fewer than 2 times per month.  Given his weight increase, the Veteran did not have unintentional weight loss and loss of strength attributable to diabetes.  Based on a January 2015 private treatment record, the Veteran has avoided severe hypoglycemia in the past year.  In April 2015, during a doctor's visit regarding his kidney, the Veteran was encouraged to change his diet and to continue his exercises.  He was instructed to lose 10 percent of his body weight.  

To warrant a 40 percent rating, the evidence must demonstrate that the Veteran's condition required insulin, restricted diet, as well as a regulation of activities.  During this time period, the Board recognizes the Veteran's need of insulin and that he was on a strict diet.  However, there is now showing of any restrictions on his activities.  Both his private treatment report and his VA examination reports noted a lack of limitation or restrictions on strenuous activities.  Thus, a rating in excess of 20 percent is not warranted.  Moreover, because the Diagnostic Code for diabetes mellitus is successive in nature, without regulation of activities being required, a rating in excess of 20 percent is not warranted. 

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b (2016), Ratings of the Genitourinary System.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  See 38 C.F.R. §§ 4.20 and 4.27 (2016).  Here, the Veteran's erectile dysfunction has been rated by analogy under Diagnostic Code 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b (2016), Diagnostic Code 7522.  Diagnostic Code 7522 awards a 20 percent rating for deformity of the penis with loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).  A note for Diagnostic Code 7522 indicates that, when evaluating any claim involving loss or loss of use of one or more creative organs, refer to 38 C.F.R. § 3.350 to determine whether the veteran may be entitled to special monthly compensation. The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. § 1114 (k) (West 2014) and 38 C.F.R. 3.350 (a) (2016) due to loss of use of a creative organ, effective January 5, 2004.  

After the review of the evidence, the Board does not find any indication or report of symptoms beyond the ability to maintain and erection and frequent urination.  More specifically, the Veteran's VA treatment records indicate that his erectile dysfunction was most likely caused by his prostate surgery in 2005.  In January 2014, the Veteran's private treatment record reflected negative results pertaining to genitourinary.  There were no findings of dysuria or genital discharge.  Without a showing of deformity, the Veteran is entitled to a non-compensatory rating and therefore a 20 percent evaluation under Diagnostic Code 7522 is not warranted.  

c.  Diabetes Mellitus with Erectile Dysfunction from July 6, 2016

The Veteran was afforded a VA examination in July 2016.  There, the VA examiner found that the Veteran required more than 1 insulin injection per day and that unlike before, he now required regulation of activities as part of his medical management of diabetes.  The Veteran stated to the examiner that the activity restrictions are due to his difficulty performing arduous physical tasks.  He also stated that his exercises help avoid hypoglycemic episodes.  The examination report further stated that the Veteran visits his diabetic care provider fewer than 2 times per month for episodes of ketoacidosis or hypoglycemia.  Over the previous 12 months, none of his ketoacidosis or hypoglycemic reactions had resulted in hospitalization.  There had also been no report of loss of weight and strength.  

Based on the Veteran's July 2016 VA examination report, the Veteran continued to experience erectile dysfunction.  While the Board notes that the Veteran takes medication for his condition, his erectile dysfunction does not result in deformity with loss of erectile power.  The examiner noted that there is no showing of renal dysfunction, voiding dysfunction or scarring.  Thus, the Veteran is not entitled to a separate compensable rating for erectile dysfunction.  

Pursuant to the VA examination, the Veteran's disability rating for diabetes mellitus with erectile dysfunction was increased from 20 percent to 40 percent in July 2016.  However, without a showing of episodes of ketoacidosis or hypoglycemic reactions that require one to two hospitalizations per year or visits to his diabetic care provider twice a month, the Veteran is not entitled to a 60 percent disability rating or higher

d.  Left and Right Lower Extremities Peripheral Neuropathy from September 12, 2008

In September 2008, the Veteran was assigned a 20 percent rating for peripheral neuropathy of each lower extremity.

Under Diagnostic Code 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
In an August 2009 private treatment record, the Veteran continued to cope with chronic neuropathic symptoms.  

The Veteran was afforded a VA examination in January 2011.  Upon a reflex examination, the Veteran's peripheral nerve reflex of the knees, ankles, and feet reveal 2+, which is considered normal.  During the sensory examination, the Veteran's ankles demonstrated a full and active movement against full resistance, scoring 5 out of 5.  Muscle tone was normal, and there was no atrophy noted.

But by April 2012, the Veteran's physician noted significant neuropathy in both legs.  At his diabetic foot examination, there was evidence of decreased monofilament sensation in the feet.  While the physician noted that it was difficult to palpate his peripheral pulses, the Veteran's feet were warm.  In July 2013, when the Veteran began dialysis, the physician noted that the Veteran's neuropathy of the feet was improving, with less edema in the lower extremities.  

In August 2014, the Veteran's lower extremities showed mild weakness, and a circulation test of his legs and feet showed normal and appropriate pulse reaction.  He was afforded another VA examination in September 2014.  There, the VA examiner confirmed the Veteran's diagnosis of peripheral neuropathy due to his diabetes in his lower extremities.  Later in his July 2016 VA examination, the examiner found persistent coldness of both the extremities and diminished peripheral pulses, with trophic changes.  The Veteran reported claudication on walking at 2 miles per hour.  As a result, he used a cane on a regular basis as an assistive device. The Veteran reported to the examiner that the condition began with a burning sensation in both his arms and legs.  Since then, it had gotten worse and as a result, he could not sleep, often waking up at night.  Upon examination of the lower extremities, the Veteran reported severe constant pain in both legs.  While there were no complaints of intermittent/dull pain, the paresthesias and/or dysesthesias, and numbness were severe.  Both his left and right knees demonstrated normal strength, scoring 5/5.  His ankles demonstrated a slight reduction in strength, scoring 4/5.  A deep tendon reflex test revealed that his knees showed normal results (2+), while his ankles showed a decreased reflex rate (1+).  A light touch/monofilament test show normal results in both knees and thighs, while his ankles, lower legs, and feet showed decreased results.  A position sense test, vibration sense test, and a cold sensation test all revealed decreased results.  While there was no indication of muscle atrophy, the Veteran's condition showed trophic changes attributable to the diabetic peripheral neuropathy which resulted in loss of hair on his legs, smooth and shiny skin.  In conclusion, the VA examiner found that the Veteran demonstrated an incomplete paralysis at a moderate level in both his left and right legs.  

Under Diagnostic Code 8521, the Veteran was granted a 20 percent disability rating after the evidence demonstrated incomplete paralysis at a moderate level.  To be granted the next higher rating of 30 percent, the Veteran must show incomplete paralysis of the lower extremities at a severe level.  This is not supported by the consistent medical evidence.  Finally, to warrant the highest disability rating of 40 percent under this Diagnostic Code, there must be a showing of complete paralysis of the common peroneal nerve.  Since the medical evidence indicates only moderate incomplete paralysis, a disability rating in excess of 20 percent is not warranted.  

Essentially, the VA examiner provided the best assessment of the severity of the peripheral neuropathy in the Veteran's lower extremities, and after a physical examination and clinical testing, the examiner concluded that the peripheral neuropathy in the Veteran's lower extremities was of moderate severity.


e.  Left and Right Upper Extremity Peripheral Neuropathy 

The Veteran was assigned a 10 percent rating for his peripheral neuropathy of each upper extremities from September 12, 2008 to July 5, 2016, at which time the Veteran's rating was increased to 30 percent for the right upper extremity and 20 percent for the left upper extremity (the non-dominant side).

Diagnostic Code 8516 evaluates the ulnar nerve.  When there is mild paralysis of the ulnar nerve, a 10 percent evaluation is assigned.  When there is moderate paralysis of the ulnar nerve, a 30 percent evaluation is assigned for the dominant side and 20 percent for the non-dominant side, when there is severe paralysis of the ulnar nerve, 40 percent evaluation is assigned.  60 percent is assigned for the dominant side when there is complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.  

In March 2009 VA a neurological examination found the motor function of the upper extremities was within normal limits.  However, sensory function was abnormal with findings of decreased sensation in the hands by 50 percent.  Both the left and right upper extremity reflexes revealed biceps jerk 2+ (normal) and triceps jerk 1+.  

In his January 2011 VA examination, the Veteran demonstrated that both his left and right upper extremities (elbows, wrists, and fingers) demonstrated full range and active movement against full resistance, scoring 5 out of 5.  Both his biceps, triceps, brachioradiais, and finger jerk demonstrated normal results, scoring 2+.  
In August 2014, both his left and right arm had mild weakness which was later confirmed again in his September 2014 VA examination.  

Since the Veteran is right handed, this evaluation will be made under the major extremity.  The Veteran is not entitled to a higher rating for either upper extremity because the evidence does not show moderate incomplete paralysis in either extremity prior to the July 2016 VA examination.  As noted the examiner concluded that the Veteran's peripheral neuropathy of the upper extremities was mild in severity based on physical examination and clinical testing.  As such, this provides the best evidence of the Veteran's condition prior to July 2016.  As noted, the symptoms that were noted prior to this time were sensory in nature, and were often described by adjectives such as mild.
 
The Veteran's ratings were increased based on the findings at a July 2016 VA examination.  At the examination, the Veteran reported that his peripheral neuropathy began with a burning sensation in his limbs.  The Veteran reported a severe level of constant pain.  The examiner noted that while there was no intermittent/dull pain, paresthesias and/or dysesthesias and numbness were also severe.  A strength test revealed that the Veteran possessed normal strength in his elbow and wrist, but showed reduced strength in his grip and pinch, scoring only 4/5.  A deep tendon reflex test revealed normal reflex rate in his biceps, triceps, and brachioradialis.  A light tough/monofilament testing revealed normal results for his shoulder and forearm areas, but showed a decreased result in his hands and fingers.  The position sense test, vibration sensation test, and cold sensation test also showed decreased results.  In conclusion, the examiner indicated that the Veteran suffered from incomplete paralysis at a moderate degree in his median and ulnar nerve.  

The Veteran is not entitled to a higher rating for either upper extremity since July 2016, because the evidence does not show severe incomplete paralysis in either extremity.  As noted the examiner concluded that the Veteran's peripheral neuropathy of the upper extremities was moderate in severity based on physical examination and clinical testing.  As such, this provides the best evidence of the Veteran's condition.

While the Board acknowledges that the July 2016 VA examination also show incomplete paralysis in the median nerve (rated under Diagnostic Code 8515), the medical report did not differentiate the symptoms.  The examiner based his conclusion on the same set of symptoms of the upper extremity, primarily which the neuropathy is manifested by decreased sensation in the hands and fingers.  The examiner did not designate which parts of the upper extremity correspond to the ulnar nerve and the median nerve.  Such symptomatology is contemplated by both Diagnostic Codes 8515 and 8516, and assigning two separate ratings under each diagnostic code based on the same symptoms would amount to pyramiding, which is prohibited under 38 C.F.R. § 4.14.  

Thus, for the reasons explained above, the preponderance of the evidence is against a rating higher than 30 percent for the right upper extremity and a rating higher than 20 percent for the left upper extremity.  

f.  Hypertensive Cardiovascular Disease with Nephropathy prior to June 10, 2013

Diagnostic Code 7007 pertains to hypertensive heart disease and provides for a 30 percent evaluation where a workload greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram (EKG), echocardiogram (echo) or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year or workload that is greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2016).  

Additionally, the Board must also consider the application of Diagnostic Code 7541 for nephropathy, which is rated under 38 C.F.R. § 4.115(a), for renal dysfunction.  Renal dysfunction manifested by albumin and casts with history of acute nephritis; or hypertension that is noncompensable under Diagnostic Code 7101, is to be assigned a noncompnsable rating.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code 7101 (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control), is to be assigned a 30 percent rating.

The Veteran was afforded a VA examination in February 2005.  He stated during the examination that his hypertension now involves his heart, which causes easy fatigability.  Upon examination, the Veteran's echocardiogram revealed an ejection fraction of 70 percent with left ventricular hypertrophy, with estimated METs of 6.  In a February 2009 VA examination report, a diagnostic electrocardiogram estimated that the Veteran's METs level was 3 to 5.  The Veteran was able to carry objects between 15 to 30 pounds, practice light calisthenics, and walk approximately at the speed of 3 to 4 miles per hour.  His blood pressure was measured at 160/84, 158/80, and 156/82, showing hypertension.  A Comprehensive Metabolic Panel test showed an elevated BUN of 40 mg/dl, an elevated creatinine of 2.89 mg/dl and elevated glucose at 109 and potassium at 5.3.  His urinalysis revealed an absence of red blood cells, hyaline casts, and granular casts.  Shortly after, the Veteran returned for an echocardiogram.  It revealed an ejection fraction of 75 percent, with normal appearing mitral, aortic, and tricuspid valves with no significant Doppler flow abnormality.  The examiner explained that additional testing had led to the conclusion that the Veteran's METs was more appropriately estimated in the 7-9 range.  

During the Veteran's January 2011 VA examination, the VA examiner noted his history of myocardial infarction, hypertensive heart disease, heart rhythm disturbances, valvular heart disease, congestive heart failure, angina, and fatigue.  Later, a November 2012 private treatment record showed that a stress echo test revealed that the aortic valve appeared normal but there was an increase in the left ventricular systolic function with reduction of the left ventricular cavity size.  

Based on the collective medical evidence, the Veteran's hypertensive cardiovascular disease with nephropathy warrants a 30 percent disability rating because the probative evidence show a workload greater than 5 METs but not greater than 7 METs resulting in angina, fatigue, and dizziness.  An evaluation of 60 percent is not warranted because there is no evidence of acute congestive heart failure, or an ejection fracture of 30 to 50 percent.  In fact, the Veteran's left ventricular dysfunction ejection fraction had never been below 55 percent. 

The Veteran is also not entitled to a disability rating of 100 percent because there is no showing of a chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Veteran is also diagnosed with diabetic nephropathy, which is rated under renal dysfunction under 38 C.F.R. § 4.115 (a).  While the urinalysis during the VA examination did not show constant or recurring hyaline and granular casts with red blood cells, the Veteran's hypertension never manifested to a compensable rating under Diagnostic Code 7101.  Thus, a 30 percent disability rating is warranted.  A higher evaluation of 60 percent is not warranted unless there is evidence of constant albuminuria and some edema, definite decrease in kidney function, or hypertension with diastolic pressure predominantly 120 or more with moderately severe symptoms.  

By way of a September 2009 rating decision, the Veteran's disability rating under nephropathy and hypertensive heart disease have been combined.  Therefore, a disability rating of 60 percent, and not more, is warranted.  


ORDER

A higher evaluation for diabetes mellitus, type II, with bilateral upper and lower extremity peripheral neuropathy, hypertension with heart involvement, and renal insufficiency, rated 60 percent disabling for the period from October 14, 2004 to September 12, 2008 is denied. 

A higher evaluation for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling from September 12, 2008 through July 5, 2016 is denied. 

A higher evaluation for diabetes mellitus with erectile dysfunction, rated as 40 percent disabling from July 6, 2016 is denied. 

A higher evaluation for right lower extremity peripheral neuropathy, rated as 20 percent disabling is denied. 

A higher evaluation for left lower extremity peripheral neuropathy, rated as 20 percent disabling is denied. 

A rating in excess of 30 percent for peripheral neuropathy of the right upper extremity, to include a rating in excess of 10 percent prior to July 5, 2016 is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, to include a rating in excess of 10 percent prior to July 5, 2016 is denied.

A higher evaluation for hypertensive cardiovascular disease with nephropathy, rated as 60 percent disabling prior to June 10, 2013 is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


